                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GUYZAR LLC,
                               Plaintiff,      CIVIL ACTION NO. 1:18-cv-1820-UNA
                v.
                                               DEMAND FOR JURY TRIAL
YELP INC.,

                               Defendant.


                           PLAINTIFF’S RULE 7.1 STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Guyzar LLC, a private non-governmental property, certifies that there are no

corporate parents, affiliates, and/or subsidiaries owning more than ten percent (10%) of Plaintiff.

Dated: November 20, 2018              Respectfully submitted,

                                      /s/Timothy Devlin
                                      Timothy Devlin
                                      Devlin Law Firm LLC
                                      1306 N. Broom St., Suite 1
                                      Wilmington, DE 19806
                                      302.449.9010
                                      302.353.4251
                                      tdevlin@devlinlawfirm.com

                                      Isaac Rabicoff
                                      (Pro Hac Vice Admission Pending)
                                      Kenneth Matuszewski
                                      (Pro Hac Vice Admission Pending)
                                      RABICOFF LAW LLC
                                      73 W Monroe St.
                                      Chicago, IL 60603
                                      773-669-4590
                                      isaac@rabilaw.com
                                      kenneth@rabilaw.com

                                      Attorneys for Plaintiff
                                      Guyzar LLC



PLAINTIFF’S RULE 7.1 STATEMENT                                                                     |1
